Citation Nr: 1742127	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection of an acquired psychiatric disorder, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1990 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

In April 2015, the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of that hearing has been obtained and associated with the claims file.

Beginning from the April 2015 Board hearing, the Veteran expressed his desire to expand the scope of the psychiatric claim to include all psychiatric conditions, particularly depression.  The Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This claim was remanded to the RO for additional development in a September 2016 Board decision, for the purpose of supplementing the record with an additional VA mental health medical opinion clarifying the etiology of his psychiatric diagnoses, to include their connection, if any, to his service connected lumbar spine disability.  The Board finds that there has been substantial compliance with the directives of the latest remand decision as the record has been supplemented with the aforementioned VA medical examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, review of the record shows that the Veteran has not raised any argument with regard to the actions taken since the September 2016 Board Remand, and thus, no further development is necessary and these matters are ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence of record does not demonstrate the existence of a current acquired psychiatric disorder, to include PTSD and/or depression.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and/or depression, is not established.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran has claimed service connection for an acquired psychiatric disorder, to include depression and/or PTSD, as secondary to his service-connected lumbar spine disability.  See April 2015 Board Hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the nexus between an acquired psychiatric disorder and a lumbar spine disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected lumbar spine disorder caused or aggravated his acquired psychiatric disorder.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts & Analysis

The Board will first determine whether the Veteran has met the diagnostic criteria for an acquired psychiatric disorder, to include depression and PTSD, at any point during the appeal period.  Initially, the Board notes that a review of the claims file reveals that as early as January 2001 the Veteran reported psychiatric symptoms and was diagnosed with depression and assigned a Global Assessment of Functioning Score of 51.  The record also includes a positive screening test for post-traumatic stress disorder in September 2007.  

However, the greater weight of the evidence of record including the April 2017 VA examination opinion, overwhelmingly reflects that the Veteran has not met the diagnostic criteria for an acquired psychiatric disorder, to include depression or PTSD.  Specifically, while post-service medical records reflect treatment for depressive symptoms and a past-history of depression, upon objective mental health evaluation no current diagnosis could be confirmed by the medical opinions of record.  Moreover, the Board finds highly probative the detailed analysis provided by the April 2017 VA examiner of the Veteran's mental health treatment, including references to the aforementioned medical notations and an explanation as to how they relate to a lack of a current disability.

Following a review of the claims file, the April 2017 VA examiner noted the Veteran's pertinent lay statements and testimony, including his first seeking psychiatric treatment shortly after discharge, taking anti-depressants since 2000 when "dealing with the job and back," and the May 1994 separation exam notation of sleeping issues associated with back pain.  However, the examiner explained that "there is no evidence that the Veteran suffers from, or ever suffered from, a psychiatric disability."  In support of this conclusion, the VA examiner referenced treatment records including an August 2005 negative depression screen, a November 2006 deferral of a depression diagnosis which identified that the Veteran had requested a referral to mental health due to "tension headaches; insomnia; dissatisfaction with employment; only child to care for mother," and that the Veteran was previously prescribed Prozac and treated for depressive symptoms in 2001.  

With regard to the 2001 psychosocial assessment, the VA examiner identified that there was no definitive psychiatric conclusion reached, rather assessments of "personality disorder is not excluded" and a questionable diagnosis of "Depression NOS ???," noting that the 2001 examiner "did not detect any significant psychiatric sx" and believed that the Veteran was "malingering for possible secondary gain, s.c. rating."  The April 2017 examiner continued to assess later health records, identifying the Veteran's positive PTSD screen in 2008, but noting that "upon further assessment was found to be negative for symptoms of Post-Traumatic Stress Disorder and psychosis...He declined mental health services."  According to the examiner, while the Veteran has sought treatment for psychiatric symptoms, the "medical records do not document a diagnosis of any other psychiatric disorder;" absent an assessment of rule out of personality disorder.  The Board therefore finds that this opinion provides great probative value as it addressed the 2001 depression entry, 2008 positive screening for PTSD, and notations of a rule-out personality disorder, and was based on clinical data and other rationale.  In addition, the April 2017 VA examiner's conclusion is supported by the other evidence of record, including the January 2016 VA examiner's opinion that the Veteran failed to demonstrate a current psychiatric disability.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The record does not show that the Veteran has been sufficiently diagnosed with any acquired psychiatric disorder.  While an assessment of rule-out personality disorder was noted in the record, this does not constitute a diagnosis, and there is no evidence, to include his own testimony, showing he otherwise has a mental health disorder.  See January 2016 VA mental health examination.  Moreover, the Veteran has not offered any medical opinion in contrast to the conclusions reached by the January 2016 or April 2017 VA examiners.  Consequently, the most probative evidence of record supports a finding that the Veteran has not met the diagnostic criteria for an acquired psychiatric disorder, to include depression or PTSD.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for an acquired psychiatric disorder is not warranted.  38 C.F.R. § 3.303. 

In reaching this conclusion, the Board has considered the Veteran's assertions that he has a current acquired psychiatric disorder, to include as related to his lumbar spine disability.  The Veteran, as a lay person, is competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  However, an acquired psychiatric disorder is not the type of condition that is readily amenable to mere lay diagnosis as clinical testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Moreover, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render psychiatric findings.  See King v. Shinseki, 700 F.3d 1339, 1345  (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to associate those symptoms with a particular psychiatric disorder as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under these circumstances, the Board gives more weight to the findings provided by trained medical professionals.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected lumbar spine disability, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


